Citation Nr: 0033477	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  97-00 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1971.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied entitlement to service connection for 
rheumatoid arthritis.  The veteran testified before the 
undersigned at a hearing held at the RO in October 2000.

The Board notes that the veteran, in an October 2000 
statement, raised the issues of entitlement to service 
connection on a secondary basis for right upper extremity 
disability and psychiatric disability.  These matters are 
therefore referred to the RO for appropriate action.

The Board also notes that the veteran was informed in 
September 1996 that his appeal with respect to a July 1995 
rating decision denying entitlement to an increased rating 
for left shoulder disability and denying reopening of his 
claim for service connection for back disability was 
untimely; he was provided with notice of his appellate rights 
with regard to the determination that his appeal was 
untimely.  A September 1998 rating decision denied service 
connection for neck disability.  In connection with his claim 
for service connection for rheumatoid arthritis, the veteran 
has alleged on several occasions that he injured his back and 
neck in service, and has referenced left shoulder symptoms.  
It is unclear from the record whether the veteran, by his 
statements, intends to seek appellate review or claim 
entitlement to benefits with respect to any matter other than 
the rheumatoid arthritis issue currently before the Board or 
the secondary service connection issues discussed above.  If 
the veteran is seeking entitlement to any other benefits or 
appellate review with respect to any other issue, he should 
provide appropriate clarification to the RO, which should 
respond appropriately to any such clarification received.



REMAND

The RO denied the veteran's claim for service connection for 
rheumatoid arthritis on the basis that the claim is not well 
grounded.  During the pendency of the veteran's appeal but 
after the claims folder was forwarded to the Board by the RO, 
the Veterans Claims Assistance of Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) became effective.  
This liberalizing law is applicable to the veteran's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Moreover, the Board notes that while postservice medical 
evidence on file documents the presence of rheumatoid 
arthritis, the veteran has not been afforded a VA examination 
to address the etiology of the rheumatoid arthritis.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records, which have not already been 
obtained.  The records requested 
should include those pertaining to 
treatment or evaluation of the 
veteran at the Lake Forest Medical 
Center.  In any event, the RO should 
attempt to obtain treatment records, 
including physical therapy notes, 
from the VA Medical Centers in New 
Orleans and Alexandria, Louisiana, 
for the period from September 1971 
to the present.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, the RO 
should so inform the veteran and his 
representative, and request them to 
provide a copy of such records.

3.  Then, the RO should arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
his rheumatoid arthritis.  All 
indicated studies should be 
performed and all findings should be 
reported in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that any currently 
present rheumatoid arthritis is 
etiologically related to service or 
to any symptoms noted therein.  The 
rationale for all opinions expressed 
should be provided.  The veteran's 
claims file, including a copy of 
this REMAND, must be made available 
to and reviewed by the examiner.  
The examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed.

4.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any further actions 
required to comply with the Veterans 
Claims Assistance Act of 2000.  

5.  The RO should then readjudicate 
the veteran's claim for service 
connection for rheumatoid arthritis.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


